UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 30, 2012 Pharma-Bio Serv, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-50956 20-0653570 (Commission File Number) (I.R.S. Employer Identification No.) 6 Road 696, Dorado, Puerto Rico (Address of Principal Executive Offices) (Zip Code) (787) 278-2709 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 31, 2012, Pharma-Bio Serv, Inc. (the "Company") amended the Employment Agreement of Pedro J. Lasanta, Chief Financial Officer of the Company, dated November 5, 2007, as amended (the "Amendment").The Amendment modifies Mr. Lasanta's annual salary from $110,000 to $125,000. On January 30, 2012, Mr. Lasanta was granted a stock option to purchase 200,000 shares of common stock of the Company at an exercise price of $0.72.The stock option expires on January 30, 2017 and vests in three equal annual installments beginning on January 30, 2013. On January 30, 2012, Ms. Nelida Plaza Rodriguez, President of Puerto Rico Operations and Secretary, was granted a stock option to purchase 200,000 shares of common stock of the Company at an exercise price of $0.72.The stock option expires on January 30, 2017 and vests in three equal annual installments beginning on January 30, 2013. A copy of the Amendment is attached as Exhibit 10.1 to this report and is incorporated herein by this reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Employment Agreement Amendment, dated January 31, 2012, by and between the Company and Pedro J. Lasanta. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHARMA-BIO SERV, INC. Date: February 2, 2012 By: /s/Elizabeth Plaza Name: Elizabeth Plaza Title: President and Chief Executive Officer (principal executive officer) 3 Exhibit Index Exhibit No. Description Employment Agreement Amendment, dated January 31, 2012, by and between the Company and Pedro J. Lasanta. 4
